Appeal by the defendant from a judgment of the Supreme Court, Queens County (Barn-brick, J.), rendered November 28, 1983, convicting her of robbery in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Although notice of the People’s intent to introduce at trial a statement made by the defendant was not given within 15 days of her arraignment as required by CPL 710.30 (2), we find that the purpose of CPL article 710, to provide defense counsel with an opportunity to prepare a defense (see, People v Hand, 85 AD2d 642, 643), was satisfied, since six months elapsed between the People’s motion for an order allowing them to serve a late notice of intention to offer the statement and the commencement of trial (see, People v Taylor, 102 AD2d 944, affd 65 NY2d 1; People v Swanton, 107 AD2d 829; People v Brown, 83 AD2d 699; People v Anderson, 80 AD2d 33). In addition, whether or not the defendant actually made the statement was a matter for the jury to determine (see, People v Washington, 51 NY2d 214, 221-222). We have examined the defendant’s other contentions and find them to be without merit. Weinstein, J. P., Niehoff, Kunzeman and Spatt, JJ., concur.